IN THE SUPREME COURT OF TEXAS

                                 No. 10-0044

               IN RE  KEN HARVEY, JAN HARVEY AND DAVID HARVEY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed January 21, 2010,  is
granted.   The order dated December 18, 2009, in Cause  No.  02-09-00335-CV,
styled In re  Chassidie L. Russell,  in  the  Second  Court  of  Appeals  is
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., February 4, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 27, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk